           Case 3:19-cv-01463-VC Document 126 Filed 03/17/21 Page 1 of 3



 1    Fred Norton (SBN 224725)
      Bree Hann (SBN 215695)
 2    Nathan L. Walker (SBN 206128)
      Matthew W. Turetzky (SBN 280997)
 3    THE NORTON LAW FIRM PC
      299 Third Street, Ste 106
 4    Oakland, California 94607
      Telephone: (510) 906-4900
 5    Fax: (510) 906-4910
      fnorton@nortonlaw.com
 6    bhann@nortonlaw.com
      mturetzky@nortonlaw.com
 7
      Attorneys for Plaintiff
 8    TESLA, INC.

 9                               UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN FRANCISCO DIVISION

12
                                             )
13    TESLA, INC., a Delaware corporation,   )   Case No. 19-cv-01463-VC
                                             )
14            Plaintiff,                     )   STIPULATION AND [PROPOSED] ORDER
                                             )   SETTING BRIEFING SCHEDULE FOR
15    v.                                     )   CROSS-MOTIONS FOR SUMMARY
                                             )   JUDGMENT [L.R. CIV. 6-2]
16    GUANGZHI CAO, an individual,           )
                                             )   Dept.: Courtroom 4 – 17th Floor
17            Defendant.                     )   Judge: Hon. Vince Chhabria
                                             )
18                                           )
                                             )
19                                           )

20
21

22

23

24

25

26
27

28
     Case No. 19-cv-01463-VC

           STIPULATION SETTING BRIEFING SCHEDULE FOR CROSS-MOTIONS FOR SUMM. JUDGMENT
Case 3:19-cv-01463-VC Document 126 Filed 03/17/21 Page 2 of 3
Case 3:19-cv-01463-VC Document 126 Filed 03/17/21 Page 3 of 3
